


EXHIBIT 10.7

 

FINAL

 

DYNAVOX INC.
2010 LONG-TERM INCENTIVE PLAN

 

FORM OF

NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made effective as of the date set forth on
the signature page hereto (the “Date of Grant”), between DynaVox Inc. (the
“Company”) and the individual named on the signature page hereto (the
“Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the Committee (as defined in the Plan) has determined that it would be
in the best interests of the Company and its stockholders to grant the Option
(as defined below) provided for herein to the Participant pursuant to the Plan
and the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 


1.             DEFINITIONS.  WHENEVER THE FOLLOWING TERMS ARE USED IN THIS
AGREEMENT, THEY SHALL HAVE THE MEANINGS SET FORTH BELOW.  CAPITALIZED TERMS NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANINGS AS IN THE PLAN.


 


(A)   CAUSE: “CAUSE” SHALL MEAN “CAUSE” AS DEFINED IN ANY EMPLOYMENT, SEVERANCE
OR SIMILAR AGREEMENT THEN IN EFFECT BETWEEN THE PARTICIPANT AND ANY MEMBER OF
THE COMPANY GROUP OR, IF NO SUCH AGREEMENT CONTAINING A DEFINITION OF “CAUSE” IS
THEN IN EFFECT OR IF SUCH TERM IS NOT DEFINED THEREIN, “CAUSE” SHALL MEAN A
TERMINATION OF EMPLOYMENT OF THE PARTICIPANT BY ANY MEMBER OF THE COMPANY GROUP
DUE TO (I) THE COMMISSION BY THE PARTICIPANT OF AN ACT OF FRAUD OR EMBEZZLEMENT,
(II) THE INDICTMENT OR CONVICTION OF THE PARTICIPANT FOR A FELONY OR A CRIME
INVOLVING MORAL TURPITUDE OR A PLEA BY THE PARTICIPANT OF GUILTY OR NOLO
CONTENDERE INVOLVING SUCH A CRIME, (III) THE MALFEASANCE OR WILLFUL MISCONDUCT
BY THE PARTICIPANT IN THE PERFORMANCE OF THE PARTICIPANT’S DUTIES, INCLUDING ANY
MISREPRESENTATION OR CONCEALMENT BY THE PARTICIPANT ON ANY REPORT SUBMITTED TO
ANY MEMBER OF THE COMPANY GROUP, (IV) THE VIOLATION BY THE PARTICIPANT OF A
WRITTEN COMPANY POLICY REGARDING EMPLOYMENT, INCLUDING SUBSTANCE ABUSE, SEXUAL
HARASSMENT OR DISCRIMINATION, OR THE COMPANY’S INSIDER TRADING POLICY AND/OR THE
RELATED RIDERS TO THE COMPANY’S CODE OF CONDUCT, (V) THE WILLFUL FAILURE OF THE
PARTICIPANT TO RENDER SERVICES TO ANY MEMBER OF THE COMPANY GROUP IN ACCORDANCE
WITH THE PARTICIPANT’S EMPLOYMENT WHICH FAILURE AMOUNTS TO A MATERIAL NEGLECT OF
THE PARTICIPANT’S DUTIES TO ANY MEMBER OF THE COMPANY GROUP, (VI) THE REPEATED
FAILURE OF THE PARTICIPANT TO COMPLY WITH REASONABLE DIRECTIVES OF THE BOARD OR
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY CONSISTENT WITH THE PARTICIPANT’S
DUTIES, OR (VII) THE MATERIAL BREACH BY THE PARTICIPANT OF ANY OF THE PROVISIONS
OF ANY AGREEMENT BETWEEN THE PARTICIPANT, ON THE ONE HAND, AND ANY MEMBER OF THE
COMPANY GROUP, ON THE OTHER HAND.

 

--------------------------------------------------------------------------------


 


(B)   COMPANY GROUP: THE COMPANY AND ITS SUBSIDIARIES.


 


(C)   EXPIRATION DATE: THE TENTH ANNIVERSARY OF THE DATE OF GRANT.


 


(D)   GOOD REASON: “GOOD REASON” SHALL MEAN “GOOD REASON” AS SUCH TERM MAY BE
DEFINED IN ANY EMPLOYMENT, SEVERANCE OR SIMILAR AGREEMENT IN EFFECT AT THE TIME
OF THE PARTICIPANT’S TERMINATION OF EMPLOYMENT BETWEEN THE PARTICIPANT AND ANY
MEMBER OF THE COMPANY GROUP, OR, IF THERE IS NO SUCH AGREEMENT OR SUCH TERM IS
NOT DEFINED THEREIN, “GOOD REASON” SHALL MEAN, WITHOUT THE PARTICIPANT’S
CONSENT, A CHANGE BY THE APPLICABLE MEMBER OF THE COMPANY GROUP IN THE
PARTICIPANT’S DUTIES AND RESPONSIBILITIES WHICH IS MATERIALLY INCONSISTENT WITH
THE PARTICIPANT’S POSITION AT THE APPLICABLE MEMBER OF THE COMPANY GROUP, OR A
MATERIAL REDUCTION IN THE PARTICIPANT’S ANNUAL BASE SALARY (EXCLUDING ANY
REDUCTION IN THE PARTICIPANT’S SALARY THAT IS PART OF A PLAN TO REDUCE SALARIES
OF COMPARABLY SITUATED EMPLOYEES OF THE COMPANY GROUP GENERALLY); PROVIDED THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, (I) THE PARTICIPANT
SHALL ONLY HAVE “GOOD REASON” TO TERMINATE EMPLOYMENT FOLLOWING THE APPLICABLE
MEMBER OF THE COMPANY GROUP’S FAILURE TO REMEDY THE ACT OR OMISSION WHICH IS
ALLEGED TO CONSTITUTE “GOOD REASON” WITHIN FIFTEEN (15) DAYS FOLLOWING SUCH
MEMBER’S RECEIPT OF WRITTEN NOTICE FROM THE PARTICIPANT SPECIFYING SUCH ACT OR
OMISSION AND (II) NONE OF THE FOREGOING ACTS OR OMISSIONS SHALL BE DEEMED TO
CONSTITUTE “GOOD REASON” IF SUCH ACT OR OMISSION IS A DIRECT CONSEQUENCE OF THE
COMPANY NOT BEING PUBLICLY OWNED OR OF A CHANGE IN THE NATURE AND NUMBER OF THE
COMPANY’S STOCKHOLDERS.


 


(E)   OPTION: THE OPTION WITH RESPECT TO WHICH THE TERMS AND CONDITIONS ARE SET
FORTH IN SECTION 3 OF THIS AGREEMENT.


 


(F)    PLAN: THE DYNAVOX INC. 2010 LONG-TERM INCENTIVE PLAN, AS IT MAY BE
AMENDED OR SUPPLEMENTED FROM TIME TO TIME.


 


(G)   RETIREMENT: THE PARTICIPANT’S RESIGNATION FROM EMPLOYMENT WITH THE COMPANY
GROUP, SO LONG AS THE PARTICIPANT HAS ATTAINED AGE 65.


 


(H)   VESTED PORTION: AT ANY TIME, THE PORTION OF THE OPTION WHICH HAS BECOME
VESTED, AS DESCRIBED IN SECTION 3 OF THIS AGREEMENT.


 


2.             GRANT OF THE OPTION.  THE COMPANY HEREBY GRANTS TO THE
PARTICIPANT THE RIGHT AND OPTION TO PURCHASE, ON THE TERMS AND CONDITIONS
HEREINAFTER SET FORTH, ALL OR ANY PART OF THE NUMBER OF SHARES SUBJECT TO THE
OPTION SET FORTH ON THE SIGNATURE PAGE HERETO, SUBJECT TO ADJUSTMENT AS SET
FORTH IN THE PLAN.  THE OPTION PRICE SHALL BE AS SET FORTH ON THE SIGNATURE
PAGE HERETO. THE OPTION IS INTENDED TO BE A NONQUALIFIED STOCK OPTION, AND IS
NOT INTENDED TO BE TREATED AS AN INCENTIVE STOCK OPTION THAT COMPLIES WITH
SECTION 422 OF THE CODE.


 


3.             VESTING OF THE OPTION.


 


(A)   SUBJECT TO THE PARTICIPANT’S CONTINUED EMPLOYMENT THROUGH THE APPLICABLE
VESTING DATE, THE OPTION SHALL VEST AND BECOME EXERCISABLE AT THE TIMES SET
FORTH ON THE SIGNATURE PAGE HERETO.

 

--------------------------------------------------------------------------------


 


(B)   TERMINATION OF EMPLOYMENT.  IF THE PARTICIPANT’S EMPLOYMENT TERMINATES FOR
ANY REASON, THE OPTION, TO THE EXTENT NOT THEN VESTED AND EXERCISABLE, SHALL BE
IMMEDIATELY CANCELED BY THE COMPANY WITHOUT CONSIDERATION.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN THIS AGREEMENT, IN THE EVENT OF THE TERMINATION OF
THE PARTICIPANT’S EMPLOYMENT (I) BY ANY MEMBER OF THE COMPANY GROUP WITHOUT
CAUSE OR (II) BY THE PARTICIPANT FOR GOOD REASON, IN EACH CASE, WITHIN THE TWO
(2) YEAR PERIOD FOLLOWING A CHANGE IN CONTROL, THE OPTION SHALL, TO THE EXTENT
NOT THEN VESTED OR PREVIOUSLY FORFEITED OR CANCELLED, BECOME FULLY VESTED AND
EXERCISABLE EFFECTIVE AS OF THE TERMINATION DATE.


 


4.                                       EXERCISE OF THE OPTION.


 


(A)   PERIOD OF EXERCISE.  SUBJECT TO THE PROVISIONS OF THE PLAN AND THIS
AGREEMENT, THE PARTICIPANT MAY EXERCISE ALL OR ANY PART OF THE VESTED PORTION OF
THE OPTION AT ANY TIME PRIOR TO THE EXPIRATION DATE.  NOTWITHSTANDING THE
FOREGOING, AT ANY TIME PRIOR TO THE EXPIRATION DATE, THE VESTED PORTION OF THE
OPTION SHALL ONLY REMAIN EXERCISABLE FOR THE PERIOD SET FORTH BELOW WITH RESPECT
TO THE PARTICULAR EVENT:


 


(I)            TERMINATION DUE TO DEATH, DISABILITY OR RETIREMENT.  IF THE
PARTICIPANT’S EMPLOYMENT IS TERMINATED DUE TO THE PARTICIPANT’S DEATH,
DISABILITY OR RETIREMENT, THE PARTICIPANT MAY EXERCISE THE VESTED PORTION OF THE
OPTION FOR A PERIOD ENDING ON THE EARLIER OF (A) ONE YEAR FOLLOWING SUCH
TERMINATION OF EMPLOYMENT AND (B) THE EXPIRATION DATE;


 


(II)           TERMINATION BY THE COMPANY OTHER THAN FOR CAUSE OR DUE TO DEATH,
DISABILITY OR RETIREMENT.  IF THE PARTICIPANT’S EMPLOYMENT IS TERMINATED OTHER
THAN BY A MEMBER OF THE COMPANY GROUP FOR CAUSE OR DUE TO DEATH, DISABILITY OR
RETIREMENT, THE PARTICIPANT MAY EXERCISE THE VESTED PORTION OF THE OPTION FOR A
PERIOD ENDING ON THE EARLIER OF (A) 90 DAYS FOLLOWING SUCH TERMINATION OF
EMPLOYMENT AND (B) THE EXPIRATION DATE;


 


(III)          TERMINATION BY THE COMPANY FOR CAUSE. IF THE PARTICIPANT’S
EMPLOYMENT IS TERMINATED BY A MEMBER OF THE COMPANY GROUP FOR CAUSE, THE VESTED
PORTION OF THE OPTION SHALL IMMEDIATELY TERMINATE IN FULL AND CEASE TO BE
EXERCISABLE; AND


 


(IV)          ENGAGING IN COMPETITIVE ACTIVITY.  IF THE PARTICIPANT ENGAGES IN
COMPETITIVE ACTIVITY (AS DEFINED IN SECTION 5(A) BELOW), THE VESTED PORTION OF
THE OPTION SHALL IMMEDIATELY TERMINATE IN FULL AND CEASE TO BE EXERCISABLE.


 


(B)   METHOD OF EXERCISE.


 


(I)            SUBJECT TO SECTION 4(A) OF THIS AGREEMENT AND ANY ADMINISTRATIVE
PROCEDURES THAT MAY BE ESTABLISHED BY THE COMPANY, THE VESTED PORTION OF THE
OPTION MAY BE EXERCISED BY DELIVERING TO THE COMPANY AT ITS PRINCIPAL OFFICE
WRITTEN NOTICE OF INTENT TO SO EXERCISE; PROVIDED THAT THE OPTION MAY BE
EXERCISED WITH RESPECT TO WHOLE SHARES ONLY.  SUCH NOTICE SHALL SPECIFY THE
NUMBER OF SHARES FOR WHICH THE OPTION IS BEING EXERCISED AND SHALL BE
ACCOMPANIED BY PAYMENT IN FULL OF THE OPTION PRICE.  THE PAYMENT OF THE OPTION
PRICE MAY BE MADE AT THE ELECTION OF THE PARTICIPANT (I) IN CASH OR ITS
EQUIVALENT (E.G., BY CHECK), (II) TO THE EXTENT PERMITTED BY THE COMMITTEE, IN
SHARES

 

--------------------------------------------------------------------------------


 


HAVING A FAIR MARKET VALUE EQUAL TO THE AGGREGATE OPTION PRICE FOR THE SHARES
BEING PURCHASED AND SATISFYING SUCH OTHER REQUIREMENTS AS MAY BE IMPOSED BY THE
COMMITTEE; PROVIDED, THAT SUCH SHARES HAVE BEEN HELD BY THE PARTICIPANT FOR MORE
THAN SIX MONTHS (OR SUCH OTHER PERIOD AS ESTABLISHED FROM TIME TO TIME BY THE
COMMITTEE IN ORDER TO AVOID ADVERSE ACCOUNTING TREATMENT APPLYING GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES), (III) PARTLY IN CASH AND, TO THE EXTENT
PERMITTED BY THE COMMITTEE, PARTLY IN SUCH SHARES, (IV) IF THERE IS A PUBLIC
MARKET FOR THE SHARES AT SUCH TIME, TO THE EXTENT PERMITTED BY, AND SUBJECT TO
SUCH RULES AS MAY BE ESTABLISHED BY THE COMMITTEE, THROUGH THE DELIVERY OF
IRREVOCABLE INSTRUCTIONS TO A BROKER TO SELL SHARES OBTAINED UPON THE EXERCISE
OF THE OPTION AND TO DELIVER PROMPTLY TO THE COMPANY AN AMOUNT OUT OF THE
PROCEEDS OF SUCH SALE EQUAL TO THE AGGREGATE OPTION PRICE FOR THE SHARES BEING
PURCHASED, OR (V) USING A NET SETTLEMENT MECHANISM WHEREBY THE NUMBER OF SHARES
DELIVERED UPON THE EXERCISE OF THE OPTION WILL BE REDUCED BY A NUMBER OF SHARES
THAT HAS A FAIR MARKET VALUE EQUAL TO THE OPTION PRICE.  THE PARTICIPANT SHALL
NOT HAVE ANY RIGHTS TO DIVIDENDS OR OTHER RIGHTS OF A STOCKHOLDER WITH RESPECT
TO SHARES SUBJECT TO THE OPTION UNTIL THE PARTICIPANT HAS GIVEN WRITTEN NOTICE
OF EXERCISE OF THE OPTION, PAID IN FULL FOR SUCH SHARES AND, IF APPLICABLE, HAS
SATISFIED ANY OTHER CONDITIONS IMPOSED BY THE COMMITTEE PURSUANT TO THE PLAN.


 


(II)           NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN OR THIS AGREEMENT
TO THE CONTRARY, THE OPTION MAY NOT BE EXERCISED PRIOR TO THE COMPLETION OF ANY
REGISTRATION OR QUALIFICATION OF THE OPTION OR THE SHARES UNDER APPLICABLE STATE
AND FEDERAL SECURITIES OR OTHER LAWS, OR UNDER ANY RULING OR REGULATION OF ANY
GOVERNMENTAL BODY OR NATIONAL SECURITIES EXCHANGE THAT THE COMMITTEE SHALL IN
ITS SOLE DISCRETION DETERMINE TO BE NECESSARY OR ADVISABLE.


 


(III)          UPON THE COMPANY’S DETERMINATION THAT THE OPTION HAS BEEN VALIDLY
EXERCISED AS TO ANY OF THE SHARES, THE COMPANY MAY ISSUE CERTIFICATES IN THE
PARTICIPANT’S NAME FOR SUCH SHARES.  HOWEVER, THE COMPANY SHALL NOT BE LIABLE TO
THE PARTICIPANT FOR DAMAGES RELATING TO ANY DELAYS IN ISSUING THE CERTIFICATES,
IF ANY, TO THE PARTICIPANT, ANY LOSS BY THE PARTICIPANT OF ANY CERTIFICATES, OR
ANY MISTAKES OR ERRORS IN THE ISSUANCE OF ANY CERTIFICATES OR IN THE
CERTIFICATES THEMSELVES, IF ANY.  NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY
ELECT TO RECOGNIZE THE PARTICIPANT’S OWNERSHIP THROUGH UNCERTIFICATED BOOK
ENTRY.


 


(IV)          IN THE EVENT OF THE PARTICIPANT’S DEATH, THE VESTED PORTION OF THE
OPTION SHALL REMAIN EXERCISABLE BY THE PARTICIPANT’S EXECUTOR OR ADMINISTRATOR,
OR THE PERSON OR PERSONS TO WHOM THE PARTICIPANT’S RIGHTS UNDER THIS AGREEMENT
SHALL PASS BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AS THE CASE MAY
BE, TO THE EXTENT SET FORTH IN SECTION 4(A) OF THIS AGREEMENT.  ANY HEIR OR
LEGATEE OF THE PARTICIPANT SHALL TAKE RIGHTS HEREIN GRANTED SUBJECT TO THE TERMS
AND CONDITIONS HEREOF.


 


5.                                       RESTRICTIVE COVENANTS.


 


(A)   COMPETITIVE ACTIVITY.  THE PARTICIPANT ACKNOWLEDGES AND RECOGNIZES THE
HIGHLY COMPETITIVE NATURE OF THE BUSINESSES OF THE COMPANY GROUP AND ACCORDINGLY
AGREES THAT THE PARTICIPANT WILL NOT ENGAGE IN COMPETITIVE ACTIVITY.  THE
PARTICIPANT SHALL BE DEEMED TO HAVE ENGAGED IN “COMPETITIVE ACTIVITY” IF DURING
THE PERIOD COMMENCING ON THE DATE OF GRANT AND

 

--------------------------------------------------------------------------------


 


ENDING ON THE SECOND ANNIVERSARY OF THE DATE THE PARTICIPANT TERMINATES
EMPLOYMENT WITH THE COMPANY GROUP, THE PARTICIPANT, WHETHER ON THE PARTICIPANT’S
OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY OTHER PERSON OR ENTITY,
DIRECTLY OR INDIRECTLY: (A) SOLICITS, OR ASSISTS IN SOLICITING, THE BUSINESS OF
ANY CLIENT OR PROSPECTIVE CLIENT OF ANY MEMBER OF THE COMPANY GROUP, OR SOLICITS
OR ASSISTS IN SOLICITING OR HIRES ANY EMPLOYEE OF ANY MEMBER OF THE COMPANY
GROUP, OR INTERFERES WITH, OR ATTEMPTS TO INTERFERE WITH, THE RELATIONSHIPS
BETWEEN ANY OF THE MEMBERS OF THE COMPANY GROUP, ON THE ONE HAND, AND ANY OF ITS
CUSTOMERS, CLIENTS, SUPPLIERS, PARTNERS, MEMBERS, EMPLOYEES OR INVESTORS, ON THE
OTHER HAND; (B) BECOMES AN EMPLOYEE, AGENT, REPRESENTATIVE, CONSULTANT, PARTNER,
SHAREHOLDER OR HOLDER OF ANY OTHER FINANCIAL INTEREST WITH RESPECT TO ANY PERSON
OR ENTITY THAT COMPETES WITH ANY MEMBER OF THE COMPANY GROUP (OR THAT CONDUCTS
THE TYPE OF BUSINESS THAT ANY OF THE MEMBERS OF THE COMPANY GROUP HAS TAKEN
CONCRETE ACTION TO CONDUCT IN THE FUTURE), PROVIDED, THAT THE PARTICIPANT MAY,
DIRECTLY OR INDIRECTLY, OWN, SOLELY AS AN INVESTMENT, SECURITIES OF ANY PERSON
OR ENTITY ENGAGED IN THE BUSINESS OF THE COMPANY GROUP WHICH ARE PUBLICLY TRADED
ON A NATIONAL OR REGIONAL STOCK EXCHANGE OR ON THE OVER-THE-COUNTER MARKET IF
THE PARTICIPANT (X) IS NOT A CONTROLLING PERSON OF, OR A MEMBER OF A GROUP WHICH
CONTROLS, SUCH PERSON OR ENTITY AND (II) DOES NOT, DIRECTLY OR INDIRECTLY, OWN
2% OR MORE OF ANY CLASS OF SECURITIES OF SUCH PERSON OR ENTITY; OR (C) UTTERS OR
ISSUES ANY DISPARAGING OR DEROGATORY REMARKS, OR MAKES ANY UNTRUTHFUL
STATEMENTS, INCLUDING PURSUANT TO ANY PRESS RELEASE OR PUBLIC STATEMENT, ABOUT
ANY MEMBER OF THE COMPANY GROUP REGARDING ANY OF THE MEMBERS OF THE COMPANY
GROUP’S FINANCIAL STATUS, BUSINESS, COMPLIANCE WITH LAWS, ETHICS, MEMBERS,
MANAGING MEMBERS, PARTNERS, PERSONNEL, DIRECTORS, OFFICERS, EMPLOYEES,
CONSULTANTS, AGENTS, SERVICES, BUSINESS METHODS OR OTHERWISE, OR UTTERS OR
ISSUES ANY OTHER STATEMENTS THAT ARE REASONABLY LIKELY TO DISPARAGE ANY OF THE
MEMBERS OF THE COMPANY GROUP OR ARE OTHERWISE DEGRADING TO ANY OF THE MEMBERS OF
THE COMPANY GROUP’S REPUTATION IN THE BUSINESS INDUSTRY OR LEGAL COMMUNITY IN
WHICH SUCH MEMBER OPERATES, PROVIDED THAT THE PARTICIPANT SHALL BE PERMITTED TO
MAKE ANY STATEMENT THAT IS REQUIRED BY APPLICABLE LAW OR NECESSARY TO RESPOND IN
A LEGAL OR REGULATORY PROCEEDING. NOTWITHSTANDING THE FOREGOING, IF THE
PARTICIPANT IS SUBJECT TO A MORE RESTRICTIVE NON-COMPETITION, NON-SOLICITATION
OR NON-DISPARAGEMENT COVENANT IN ANY EMPLOYMENT OR OTHER AGREEMENT WITH ANY
MEMBER OF THE COMPANY GROUP, THE MOST RESTRICTIVE OF SUCH NON-COMPETITION,
NON-SOLICITATION AND NON-DISPARAGEMENT COVENANTS SHALL APPLY; IT BEING
UNDERSTOOD THAT THE ACTIVITIES WHICH THE PARTICIPANT IS PROHIBITED FROM ENGAGING
IN CONTAINED HEREIN OR IN SUCH OTHER NON-COMPETITION, NON-SOLICITATION OR
NON-DISPARAGEMENT COVENANTS ALL SHALL BE DEEMED TO BE “COMPETITIVE ACTIVITY” FOR
PURPOSES OF THIS AGREEMENT.


 


(B)   ACTIVITY DATE.  IF THE PARTICIPANT ENGAGES IN COMPETITIVE ACTIVITY, THE
“ACTIVITY DATE” SHALL BE THE FIRST DATE ON WHICH THE PARTICIPANT ENGAGES IN SUCH
COMPETITIVE ACTIVITY.


 


(C)   IN ADDITION TO ANY OTHER REMEDIES SPECIFIED HEREIN (INCLUDING INJUNCTIVE
RELIEF) OR OTHERWISE PERMITTED BY LAW, IF THE PARTICIPANT ENGAGES IN COMPETITIVE
ACTIVITY AFTER THE PARTICIPANT HAS EXERCISED THE VESTED PORTION OF THE OPTION,
THEN THE PARTICIPANT SHALL BE REQUIRED TO PAY TO THE COMPANY, WITHIN TEN
(10) BUSINESS DAYS FOLLOWING THE ACTIVITY DATE, AN AMOUNT EQUAL TO THE EXCESS,
IF ANY, OF (A) THE AGGREGATE PROCEEDS THE PARTICIPANT RECEIVED (X) IN CONNECTION
WITH THE EXERCISE OF THE OPTION OR (Y) UPON THE SALE OR OTHER DISPOSITION OF THE
SHARES RECEIVED UPON EXERCISE OF THE OPTION, OVER (B) THE OPTION PRICE.

 

--------------------------------------------------------------------------------


 


(D)   IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT ALTHOUGH THE PARTICIPANT AND
THE COMPANY CONSIDER THE RESTRICTIONS CONTAINED IN THIS SECTION 5 TO BE
REASONABLE, IF A FINAL JUDICIAL DETERMINATION IS MADE BY A COURT OF COMPETENT
JURISDICTION THAT THE TIME OR TERRITORY OR ANY OTHER RESTRICTION CONTAINED IN
THIS AGREEMENT IS AN UNENFORCEABLE RESTRICTION AGAINST THE PARTICIPANT, THE
PROVISIONS OF THIS AGREEMENT SHALL NOT BE RENDERED VOID BUT SHALL BE DEEMED
AMENDED TO APPLY AS TO SUCH MAXIMUM TIME AND TERRITORY AND TO SUCH MAXIMUM
EXTENT AS SUCH COURT MAY JUDICIALLY DETERMINE OR INDICATE TO BE ENFORCEABLE. 
ALTERNATIVELY, IF ANY COURT OF COMPETENT JURISDICTION FINDS THAT ANY RESTRICTION
CONTAINED IN THIS AGREEMENT IS UNENFORCEABLE, AND SUCH RESTRICTION CANNOT BE
AMENDED SO AS TO MAKE IT ENFORCEABLE, SUCH FINDING SHALL NOT AFFECT THE
ENFORCEABILITY OF ANY OF THE OTHER RESTRICTIONS CONTAINED HEREIN.


 


(E)   A VIOLATION OF ANY OF THE TERMS OF THIS AGREEMENT WILL CAUSE THE COMPANY
IRREPARABLE INJURY FOR WHICH ADEQUATE REMEDY AT LAW IS NOT AVAILABLE. 
ACCORDINGLY, THIS OPTION ENTITLES THE COMPANY TO AN INJUNCTION, RESTRAINING
ORDER OR OTHER EQUITABLE RELIEF TO PREVENT BREACHES OF THE PROVISIONS OF THIS
AGREEMENT AND TO ENFORCE SPECIFICALLY THE TERMS AND PROVISIONS HEREOF IN ANY
COURT OF COMPETENT JURISDICTION IN THE UNITED STATES OR ANY STATE THEREOF, IN
ADDITION TO ANY OTHER REMEDY TO WHICH IT MAY BE ENTITLED AT LAW OR EQUITY.


 


6.             NO RIGHT TO CONTINUED EMPLOYMENT.  NEITHER THE PLAN NOR THIS
AGREEMENT SHALL BE CONSTRUED AS GIVING THE PARTICIPANT THE RIGHT TO BE RETAINED
IN THE EMPLOY OF, OR IN ANY CONSULTING RELATIONSHIP TO, ANY MEMBER OF THE
COMPANY GROUP.  FURTHER, ANY MEMBER OF THE COMPANY GROUP MAY AT ANY TIME DISMISS
THE PARTICIPANT OR DISCONTINUE ANY CONSULTING RELATIONSHIP, FREE FROM ANY
LIABILITY OR ANY CLAIM UNDER THE PLAN OR THIS AGREEMENT, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN.


 


7.             LEGEND ON CERTIFICATES.  TO THE EXTENT APPLICABLE, ALL
CERTIFICATES (OR BOOK ENTRIES) REPRESENTING THE SHARES PURCHASED BY EXERCISE OF
THE OPTION SHALL BE SUBJECT TO THE RULES, REGULATIONS, AND OTHER REQUIREMENTS OF
THE SECURITIES AND EXCHANGE COMMISSION, ANY STOCK EXCHANGE UPON WHICH SUCH
SHARES ARE LISTED, AND ANY APPLICABLE FEDERAL OR STATE LAWS, AND THE COMMITTEE
MAY CAUSE A LEGEND OR LEGENDS TO BE PUT ON ANY SUCH CERTIFICATES (OR NOTATIONS
MADE NEXT TO THE BOOK ENTRIES) TO MAKE APPROPRIATE REFERENCE TO SUCH
RESTRICTIONS.


 


8.             TRANSFERABILITY.  THE OPTION MAY NOT BE ASSIGNED, ALIENATED,
PLEDGED, ATTACHED, SOLD OR OTHERWISE TRANSFERRED OR ENCUMBERED BY THE
PARTICIPANT OTHERWISE THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION,
AND ANY SUCH PURPORTED ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE,
TRANSFER OR ENCUMBRANCE SHALL BE VOID AND UNENFORCEABLE AGAINST THE COMPANY OR
ANY AFFILIATE; PROVIDED THAT THE DESIGNATION OF A BENEFICIARY SHALL NOT
CONSTITUTE AN ASSIGNMENT, ALIENATION, PLEDGE, ATTACHMENT, SALE, TRANSFER OR
ENCUMBRANCE.  NO SUCH PERMITTED TRANSFER OF THE OPTION TO HEIRS OR LEGATEES OF
THE PARTICIPANT SHALL BE EFFECTIVE TO BIND THE COMPANY UNLESS THE COMMITTEE
SHALL HAVE BEEN FURNISHED WITH WRITTEN NOTICE THEREOF AND A COPY OF SUCH
EVIDENCE AS THE COMMITTEE MAY DEEM NECESSARY TO ESTABLISH THE VALIDITY OF THE
TRANSFER AND THE ACCEPTANCE BY THE TRANSFEREE OR TRANSFEREES OF THE TERMS AND
CONDITIONS THEREOF.  DURING THE PARTICIPANT’S LIFETIME, THE OPTION IS
EXERCISABLE ONLY BY THE PARTICIPANT.  NOTWITHSTANDING THE FOREGOING, THE CHIEF
LEGAL OFFICER OF THE COMPANY MAY PERMIT THE TRANSFER, IN ACCORDANCE WITH ANY
RULES ESTABLISHED BY THE COMMITTEE IN CONNECTION THEREWITH, OF ALL OR A PORTION
OF THE OPTION GRANTED HEREUNDER TO AN ESTATE PLANNING VEHICLE ESTABLISHED BY THE
PARTICIPANT.

 

--------------------------------------------------------------------------------


 


9.             WITHHOLDING.  THE PARTICIPANT MAY BE REQUIRED TO PAY TO THE
COMPANY GROUP AND THE COMPANY GROUP SHALL HAVE THE RIGHT AND IS AUTHORIZED TO
WITHHOLD ANY APPLICABLE WITHHOLDING OR OTHER TAXES IN RESPECT OF THE OPTION, ITS
EXERCISE, OR ANY PAYMENT OR TRANSFER UNDER OR WITH RESPECT TO THE OPTION AND TO
TAKE SUCH OTHER ACTION AS MAY BE NECESSARY IN THE OPINION OF THE COMMITTEE TO
SATISFY ALL OBLIGATIONS FOR THE PAYMENT OF SUCH WITHHOLDING OR OTHER TAXES.  THE
PARTICIPANT MAY ELECT TO PAY ANY OR ALL OF SUCH WITHHOLDING OR OTHER TAXES AS
PROVIDED IN SECTION 4(C) OF THE PLAN.


 


10.           SECURITIES LAWS.  UPON THE ACQUISITION OF ANY SHARES PURSUANT TO
THE EXERCISE OF THE OPTION, THE PARTICIPANT WILL MAKE OR ENTER INTO SUCH WRITTEN
REPRESENTATIONS, WARRANTIES AND AGREEMENTS AS THE COMMITTEE MAY REASONABLY
REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES LAWS OR WITH THIS
AGREEMENT.


 


11.           NOTICES.  ANY NOTICE UNDER THIS AGREEMENT SHALL BE ADDRESSED TO
THE COMPANY IN CARE OF ITS CHIEF FINANCIAL OFFICER AND A COPY TO THE CHIEF LEGAL
OFFICER, EACH COPY ADDRESSED TO THE PRINCIPAL EXECUTIVE OFFICE OF THE COMPANY
AND TO THE PARTICIPANT AT THE ADDRESS APPEARING IN THE PERSONNEL RECORDS OF THE
COMPANY FOR THE PARTICIPANT OR TO EITHER PARTY AT SUCH OTHER ADDRESS AS EITHER
PARTY HERETO MAY HEREAFTER DESIGNATE IN WRITING TO THE OTHER.  ANY SUCH NOTICE
SHALL BE DEEMED EFFECTIVE UPON RECEIPT THEREOF BY THE ADDRESSEE.


 


12.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO CONFLICTS
OF LAWS.


 


13.           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED ONLY BY A WRITTEN
INSTRUMENT EXECUTED BY THE PARTIES HERETO, WHICH SPECIFICALLY STATES THAT IT IS
AMENDING THIS AGREEMENT.


 


14.           OPTION SUBJECT TO PLAN.  BY ENTERING INTO THIS AGREEMENT THE
PARTICIPANT AGREES AND ACKNOWLEDGES THAT THE PARTICIPANT HAS RECEIVED AND READ A
COPY OF THE PLAN.  THE OPTION IS SUBJECT TO THE PLAN.  THE TERMS AND PROVISIONS
OF THE PLAN, AS THEY MAY BE AMENDED FROM TIME TO TIME, ARE HEREBY INCORPORATED
BY REFERENCE.  IN THE EVENT OF A CONFLICT BETWEEN ANY TERM OR PROVISION
CONTAINED HEREIN AND A TERM OR PROVISION OF THE PLAN, THE APPLICABLE TERMS AND
PROVISIONS OF THE PLAN WILL GOVERN AND PREVAIL.


 


15.           SEVERABILITY. IN THE EVENT THAT ANY ONE OR MORE OF THE PROVISIONS
OF THIS AGREEMENT SHALL BE OR BECOME INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS
OF THIS AGREEMENT SHALL NOT BE AFFECTED THEREBY.


 


16.           SIGNATURE IN COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN
COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME EFFECT AS IF THE
SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 

[The remainder of this page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

DYNAVOX INC.

 

 

 

By

 

 

 

 

 

Its

 

 

 

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

 

 

 

The Date of Grant is                               .

 

The number of Shares subject to the Option is                       .

 

The Option Price shall be $                   per Share.

 


SUBJECT TO THE PARTICIPANT’S CONTINUED EMPLOYMENT THROUGH THE APPLICABLE VESTING
DATE, THE OPTION SHALL VEST AND BECOME EXERCISABLE WITH RESPECT TO [TWENTY
PERCENT (20%)][TWENTY-FIVE PERCENT (25%)] OF THE SHARES SUBJECT TO SUCH OPTION
ON EACH OF THE FIRST [FIVE (5)][FOUR (4)] ANNIVERSARIES OF THE DATE OF GRANT.

 

Signature Page to Non-Qualified Stock Option Agreement – April 21, 2010

 

--------------------------------------------------------------------------------
